     Case 2:18-cv-01654-GMN-PAL Document 14 Filed 11/15/18 Page 1 of 3



 1   Kevin A. Brown, Esq. (Bar #7621)
     Jill P. Northway, Esq. (Bar #9470)
 2   BROWN, BONN & FRIEDMAN, LLP
 3   5528 S. Fort Apache Rd.
     Las Vegas, NV 89135
 4   (702) 942-3900
     (702) 942-3901 Fax
 5   jnorthway@brownbonn.com

 6   Attorneys for Defendant
     I-FLOW, LLC
 7
                                 UNITED STATES DISTRICT COURT
 8
                                        DISTRICT OF NEVADA
 9
     RYAN Q. CLARIDGE,
10
                                                           CASE NO.: 2:18-CV-01654-GMN-PAL
11              Plaintiff,

12 v.                                                      STIPULATION TO EXTEND TIME FOR
                                                           DEFENDANTS TO RESPOND TO
13 I-FLOW CORPORATION; a Delaware                          PLAINTIFF’S COMPLAINT; ORDER
14 corporation; I-FLOW, LLC, a Delaware limited
   liability company; DJO LLC (f.k.a. DJ                   (Last Request)
15 ORTHOPEDICS, LLC), a Delaware limited
   liability company; DJO, INCORPORATED, aka
16 DJO, INC., a Delaware corporation; STRYKER
   CORPORATION, a Michigan corporation; and
17
   STRYKER SALES CORPORATION, a
18 Michigan corporation.
19              Defendants.
20          IT IS HEREBY STIPULATED by and between the parties hereto, through their
21   respective attorneys, that Defendants I-Flow, LLC, Stryker Corporation, and Stryker Sales
22   Corporation may have additional time to answer or otherwise respond to Plaintiff’s Complaint.
23   Plaintiff’s Complaint was filed on August 30, 2018, and served on Defendants on or about
24   September 10, 2018. Plaintiff has agreed to an extension of time for Defendants to answer or
25   otherwise respond to Plaintiff’s complaint to December 7, 2018.
26   ///
27   ///
28

                                                     -1-

                    STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT; ORDER
     Case 2:18-cv-01654-GMN-PAL Document 14 Filed 11/15/18 Page 2 of 3



 1          Good cause exists for this request for additional time to respond as counsel for Plaintiff
 2   and Defendants have engaged in extensive and substantive meet and confer discussions
 3   concerning the proposed challenges by Defendants to various causes of action in the Complaint.
 4   As a result of these meet and confer efforts, Plaintiff has agreed to dismiss his Third Cause of
 5   Action for Breach of Express Warranty. Additional time for Defendants to file a response is now
 6   necessary to allow these meet and confer efforts to continue and/or to allow sufficient time for
 7   the preparation of the appropriate motion to dismiss the remaining causes of action in the
 8   Complaint. The parties will use this additional time in good faith and not to delay this action.
 9          This will be the parties’ last request for an extension to respond to the Complaint.
10                                             Respectfully submitted,
11   DATED: November 15, 2018.                 BROWN, BONN & FRIEDMAN, LLP
12
13                                      By: /s/ Jill P. Northway
                                               Jill P. Northway, Esq. (Bar #9470)
14                                             5528 S. Fort Apache Rd.
15                                             Las Vegas NV 89135
                                               Attorneys for Defendant
16                                             I-FLOW, LLC
17
     DATED: November 15, 2018.                 GLEN LERNER INJURY ATTORNEYS
18
19
                                        By: /s/ Corey M. Eschweiler
20
                                               Corey M. Eschweiler. (Bar #6635)
21                                             4795 South Durango Drive
                                               Las Vegas NV 89147
22                                             Attorneys for Plaintiff
23
                                               Colin P. King, Esq. (UT Bar # 1815)
24                                             DEWSNUP, KING, OLSEN, WOREL, HAVAS,
                                               MORTENSEN
25                                             36 South State Street, Suite 2400
                                               Salt Lake City, UT 84111
26
                                               Attorneys for Plaintiff
27
28   ///

                                                      -2-

                     STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT; ORDER
     Case 2:18-cv-01654-GMN-PAL Document 14 Filed 11/15/18 Page 3 of 3



 1   DATED: November 15, 2018.                SNELL & WILMER
 2
 3                                     By: /s/ Vaughn A. Crawford
 4                                            Vaughn A. Crawford (NV Bar No. 7665)
                                              Joshua D. Cools (NV Bar No. 11941)
 5                                            SNELL & WILMER
                                              3883 Howard Hughes Parkway
 6                                            Suite 1100
                                              Las Vegas, NV 89169-5958
 7
 8                                            Christopher P. Norton (CA SBN 234621) [Pro Hac
                                              Vice Application to be submitted]
 9                                            MINTZ LEVIN COHN FERRIS GLOVSKY AND
                                              POPEO, P.C.
10                                            2029 Century Park East, Suite 3100
11                                            Los Angeles, CA 90067
                                              CPNorton@mintz.com
12                                            Attorneys for Defendants Stryker Corporation and
                                              Stryker Sales Corporation
13
14
                                                 ORDER
15
            Pursuant to the parties’ stipulation, Defendants should answer or otherwise plead to
16
     Plaintiff’s Complaint on or before Friday, December 7, 2018.
17
            IT IS SO ORDERED.
18
                                                  ________________________________
19                                                United
                                                  United States
                                                         States District Court
                                                                Magistrate     Judge
                                                                           Judge
20                                                        November 16, 2018
                                                  Dated: _________________________
21
22
23
24
25
26
27
28

                                                     -3-

                    STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT; ORDER
